 In the Matter of THE WHELAND COMPANY,EMPLOYERandUNITEDSTEELWORKERS OF AMERICA,CIO, PETITIONERCase No. 10-17-2457.-Decided April 11, 1947Messrs. W. D. Spears, S. W. Johnson,andJ. E. Black,allof Chatta-nooga, Tenn., for the Employer.Mr. J. C. Stafford,of Chattanooga, Tenn., for thePetitioner.Mr. Draper Doyal,of Cincinnati, Ohio, andMessrs.W. G.KissingerandClaude L. Dudney,both of Chattanooga, Tenn., for theIntervenor.Mr. Arthur Christopher, Jr.,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chatta-nooga, Tennessee, on February 18, 1947, before William M. Pate, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Wheland Company, a Tennessee corporation, is engaged in themanufactureof oil well drilling machinery, sawmill machinery, grayiron castings, and related products at its plant in Chattanooga,Tennes-see.During the 1-year period ending February 1, 1947, the Employerpurchased raw materials worth more than $25,000, of which approxi-mately 50 percent was shipped to its plant from points outside theState of Tennessee.During the same period, the Employer sold fin-ished products valued in excess of $100,000, of which approximately50 percent was shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the, meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.73 N. L R.B., No 66.349 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalMolders and Foundry Workers Union of NorthAmerica, herein called the Intervenor,is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.TITE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer,within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all foundry employees employed in the Employer's Chat-tanooga, Tennessee, plant, including flask repairmen, foundry ship-ping employees, and working foremen," but excluding office andclerical employees, administrative, and executive employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Wheland Company, Chat-tanooga, Tennessee, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-IOn March 15,1946, the Employer and the Intervenor executed a collective bargainingcontract,embracing the employees sought herein,which provided that it was to expire onMarch 15, 1947,and contained a 30-clay automatic renewal clauseNeither of the con-tracting parties asserts that this contract is a bar to a present determination of iepre-sentatives,nor could it be, inasmuch as the petition in this case was filed before theoperative(late of its automatic renewal clause,and its anniversary date has passed=Pearl Lane and Griflith Turner,the only employees in this category,do not possesssupervisory authority within the Board's customary definition.3Any participant in the election heiem may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot. THE WHELAND COMPANY351tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have iiot been rehired or reinstated prior to thedate of the election, to determine whether they desire to be repre-sented by United Steelworkers of America, CIO, or by InternationalMolders and Foundry Workers Union of North America, A. F. of L..for the purposes of collective bargaining, or by neither.739926-47--vol ,3-24